ARNOLD V. ARNOLD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-247-CV





LARRY E. ARNOLD	APPELLANT



V.



VICKI ARNOLD	APPELLEE



------------



FROM THE 360
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellee filed a petition for divorce on June 25, 2003.  On July 22, 2003, the trial court held a separate trial to determine whether a common law marriage existed.  The trial court signed an order on August 5, 2003 finding the existence of a common law marriage.  Appellant attempts to appeal from that order.  Appellee’s divorce petition is still pending in the trial court.



An order rendered after a separate trial is interlocutory until all the claims and issues in the suit have been litigated.  
Van Dyke v. Boswell, O’Toole, Davis & Pickering
, 697 S.W.2d 381, 383 (Tex. 1985); 
Hall v. City of Austin
, 450 S.W.2d 836, 838 (Tex. 1970).  Thus, the August 5 order is interlocutory.  In addition, the order does not fall within one of the categories of appealable interlocutory orders under section 51.014 of the civil practice and remedies code.  
Tex. Civ. Prac. & Rem. Code Ann. 
§ 51.014 (Vernon Supp. 2003).  Accordingly, we dismiss the appeal for want of jurisdiction.  
See Stary v. DeBord
, 967 S.W.2d 352, 352-53 (Tex. 1998).   



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED:  October 2, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.